UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 1, 2016 BLUE LINE PROTECTION GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 000-52942 20-5543728 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification Number) 1350 Independence St., 3rd Floor, Lakewood, CO 80215 (Address of principal executive offices) (800) 844-5576 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 1 Item 8.01. Other Events. On June 1, 2016, Blue Line Protection Group, Inc. (the “Company”) issued a press release containing a letter to Company shareholders. A copy of the press release containing the letter to shareholders is attached as Exhibit 99.1 to this Form 8-K. Item 9.01. Financial Statements and Exhibits (d)Exhibits ExhibitNo.Description 99.1Press Release issued by the Company on June 1, 2016. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Blue Line Protection Group, Inc. Dated: June 1, 2016 By: /s/ Daniel L. Allen Name:Daniel L. Allen Title:Chief Executive Officer 3
